Appeal unanimously dismissed, without costs. Memorandum: When, as here, support is sought in the paternity petition but the filiation order makes no provision for support, the order is not appealable as *952of right (see, Family Ct Act § 1112; Matter of Jane PP. v Paul QQ., 64 NY2d 15, 17). The rule requiring permission to appeal in such circumstances furthers the purpose of conserving judicial resources by making piecemeal appeals unnecessary (see, Matter of Jane PP. v Paul QQ., supra, p 18). Because no permission to appeal has been granted, the appeal is dismissed. Were we to reach the merits, we would conclude on our review of the record that paternity has been established by clear and convincing evidence (see, Matter of Commissioner of Social Servs. v Philip De G., 59 NY2d 137). (Appeal from amended order of Jefferson County Family Court, Murray, J. —paternity.) Present—Hancock, Jr., J. P., Doerr, Boomer, Green and O’Donnell, JJ.